  Case 3:19-cr-00155-DRD-CVR Document 27 Filed 04/03/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA

                    Plaintiff

                       vs.                     Crim. No. 19-155 (DRD)

 HECTOR SANCHEZ-MORALES

                    Defendant




                         MOTION REQUESTING ORDER



TO THE HONORABLE COURT:

      Comes now defendant, through the undersigned counsel, and respectfully

states and prays:

      1.     The government filed a response in opposition to defendant’s

request for information regarding the identity of the person identified as “A.G.”

in the indictment (Docket 25).

      2.     In its response the government has included an image of what

appears to be an excerpt of a Report of Investigation (“ROI”). The excerpt includes

references to alleged misconduct that have no bearing on the relief requested by

defendant or the issues presented. See docket 25 at p. 5. ROIs are not ordinarily


                                         1
  Case 3:19-cr-00155-DRD-CVR Document 27 Filed 04/03/19 Page 2 of 2




admitted into evidence at trial. Although disputed, as presented in the

government’s response the information is made to appear as an official record and

only serves to embarrass and denigrate the defendant. Moreover, by its nature, it

creates an unwarranted safety risk for Mr. Sánchez. Such information, if it were

indeed found to be necessary, should be redacted and/or restricted.

       3.     This case has already generated significant pretrial publicity. By

playing to the gallery and making portions of a ROI unlikely to be admitted as

evidence part of the public record the government is putting at risk defendant’s

right to a fair trial and due process of law.

       WHEREFORE, it is respectfully requested that this Honorable Court order

stricken and/or redacted from the government’s Response to Defendant’s Motion

for Discovery the excerpt of the ROI included therein.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 3rd day of April 2019.

                                           ERIC A. VOS, Esq.
                                           Federal Public Defender

                                           S/Victor P. Miranda-Corrada
                                           Víctor P. Miranda-Corrada, Esq.
                                           Assistant Federal Public Defender
                                           USDC-PR 201205
                                           241 F.D. Roosevelt Avenue
                                           San Juan, PR 00918-2305
                                           Phone No. (787) 281-2441
                                           Victor_Miranda@fd.org



                                           2
